Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-25-2008

Matusow v. Trans Cty Title Agcy
Precedential or Non-Precedential: Precedential

Docket No. 07-2148




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Matusow v. Trans Cty Title Agcy" (2008). 2008 Decisions. Paper 177.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/177


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 07-2148
                                   _____________

                            JACQUELINE MATUSOW,

                                               Appellant

                                          v.

  TRANS-COUNTY TITLE AGENCY, LLC, JUN CHAN KIM, BERGEN COUNTY
     SHERIFF, ARTHUR C. LINDERMAN, LYLE ROSENBAUM, and ROSE
                           ROSENBAUM,

                                               Appellees



                   On Appeal from the United States District Court
                              for the District of New Jersey
                                (D.C. Civil No. 06-5723)
                   District Judge: The Honorable Faith S. Hochberg



             Before: McKEE, RENDELL and TASHIMA * , Circuit Judges




                          ORDER AMENDING OPINION




  *
      The Honorable A. Wallace Tashima, Senior United States Circuit Judge for the
Ninth Circuit, sitting by designation.
       The opinion, filed October 16, 2008, is amended by adding a new footnote 4 on

slip op. at 8, line 16, after “a Pennsylvania resident,” as follows:

       Because the status of the parties is jurisdictional, we assume that the District Court
       has, or will on remand, assure itself that the individual parties are citizens of the
       respective states of which the complaint alleges that they are residents.

All subsequent footnotes are renumbered accordingly.

                                                   BY THE COURT



                                                   A. Wallace Tashima
                                                   Circuit Judge
Dated: November 25, 2008




                                               2